TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00873-CV



    In re Ocampo Partners, Ltd.; Belco Equities, Inc.; Riverhorse Equities II, Ltd.; and
           Douglas McDermott as Trustee of the Rudy Belton Management Trust


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER

PER CURIAM

               On January 5, 2018, we issued an order extending the time for Real Parties in Interest

to file a response to Relators’ petition for writ of mandamus to Monday, January 22, 2018, and

staying all discovery in the underlying case until Monday, February 5, 2018.

               Real Parties in Interest filed a second, unopposed motion requesting a one-week

extension of time to file their response to Relators’ petition for writ of mandamus and an extension

of the stay of discovery in the underlying case for an additional week.

               We grant the second motion for extension of time, allowing Real Parties in Interest

to file their response to Relators’ mandamus petition by Monday, January 29, 2018. All discovery

in the underlying case, cause number D-1-GN-17-002572, John Koren, et al. v. Ocampo Partners,

Ltd., et al., in the 126th District Court of Travis County, is stayed until Monday, February 12, 2018.


               It is ordered January 19, 2018.



Before Chief Justice Rose, Justices Pemberton and Goodwin
2